DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 14, 10-13, and 16, respectively, of U.S. Patent No. US10779609B2. Although the claims at issue are not identical, they are not patentably distinct from each other because only the preamble language differs from the patent for claim 1.  “An article of sporting equipment” from this application covers overlapping subject matter with the “An article of apparel” from patent US10779609B2, as ‘sporting equipment’ encompasses “tools, materials, apparel, and gear used to compete in a sport”.  The instant specification uses sporting goods and apparel almost interchangeably (see 0022, 0030, 0055), disclosing “an article of apparel or sporting equipment, such as a garment or footwear” [0022].  Garments and footwear are both at least considered apparel covered by U.S. Patent No. US10779609B2.  The only article discussed in detail in the instant specification is footwear.
Claims 2-9 are identical to claims 2, 9, 14, 10-13, and 16, respectively, of U.S. Patent No. US10779609B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant fails to further define the “sporting equipment”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2-9 are rejected, as they are dependent to claim 1.
En.wikipedia.org defines sporting equipment as the tools, materials, apparel, and gear used to compete in a sport.  The instant specification uses sporting goods and apparel almost interchangeably, disclosing “an article of apparel or sporting equipment, such as a garment or footwear” [0022].  The only type of article detailed in the instant specification is footwear.
For the sake of compact prosecution, ‘sporting equipment’ will be examined as footwear.

Claim Objections
Claim 5 objected to because of the following informalities: typographical error.  Claim 5, like claim 3, cites textiles comprise the second component.  However, claim 5 is only dependent to claim 1, so there is no antecedent basis for “the textile” in claim 5.  Claim 5 should be amended to “a textile”.  
Appropriate correction is required.
For the sake of compact prosecution, claim 5 will be examined as “a textile”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20160262489A1), in view of Reichel (US20160362552A1).
With respect to claim 1, the prior art of Holmes teaches an article of sporting equipment (Fig. 2a, items 110&120), the article comprising: a first molded component of an article of an athletic shoe [0156], the first molded component (including an outsole, in which the combined sole comprises of the first component [0156]); and a second component of an article of sporting equipment , such as upper (Fig. 2a, item 120); [0156].
Holmes is silent on a UV radiation-cured material comprising a millable UV polyurethane gum; and on the first component (e.g. a sole or outsole) being a “molded component”.  Holmes teaches the sole comprises of a composition which can included at least one polymer [0120] and as polymers are inherently capable of being formed by molding, the first component as taught by Holmes could be a “molded component” as claimed.   
However, the prior art of Reichel teaches forming articles having a UV radiation-cured material comprising a millable UV polyurethane gum, and UV-curing using a molding process [0040].  Reichel teaches a millable UV polyurethane gum is a suitable replacement for natural rubber [0004].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the first component material of the article of footwear, as taught by Holmes, to comprise a millable UV polyurethane gum, as taught by Reichel, made from the UV-mold curing taught by Reichel, of the first molded component of an article of sporting equipment.
	Holmes teaches the first molded component, the footwear sole, is joined with the second component, a footwear upper.  Holmes teaches the first molded component (Fig. 2a, item 110) and the second component (Fig. 2a, item 120) are attached to each other and form the article of sporting equipment, wherein the first molded component and the second component are attached to each other at least by a bond formed directly between the first molded component and a material of the second component [0016].
Holmes does not explicitly teach the bond formed directly between the first molded component and the material of the second component exhibits a bond strength greater than or equal to 2.5 kgf/cm as measured according to the Bond Strength Testing Protocol.  
However, Holmes teaches a “bonding strength of the bond between the first and second connection surfaces may be above 10 N/cm when measured according to DIN ISO 6133. The bonding strength may also be above 25 N/cm, and it may be above 50 N/mm” [0100].  {“50 N/mm” is presumed to be a typographical error, understood by the Examiner to be 50 N/cm as bond strength test result units are usually kept consistent; it is likely to have been confused with the peel test speed of 50 mm/min in the following paragraph [0101].}
The Examiner will assume the Bond Strength Testing Protocol and the DIN ISO 6133 bond strength tests would result in comparable values, therefore bond strengths of 25N/cm (= 2.55kgf/cm) and presumably 50N/cm (= 5.10kgf/cm) exceed the cited bond strength value of 2.5 kgf/cm or greater.
Therefore, a case of prima facie obviousness exists that Holmes teaches the claim 1 cited bond strength, as the 2.55kgf/cm and 5.10kgf/cm values lie within the claimed range.  See MPEP 2144.05(I).

With respect to claim 2, Holmes teaches the bond between the first molded component and the second component is free of additional adhesive materials [0018, 0062, 0063].  
With respect to claim 3, Holmes teaches the second component, a footwear upper (Fig. 2a, item 120), comprises one or more of a textile [0088, 0089].  
With respect to claim 4, Holmes teaches the outsole of the first molded component includes a tread pattern (Figs. 2a&2c, item 110).  
With respect to claim 5, Holmes teaches the second component comprises a textile [0088, 0089].  
With respect to claim 6, Holmes teaches the textile can be a non-woven textile [0088].  
With respect to claim 7, Holmes teaches the textile may comprise one or more (prima facie obviously “natural or synthetic”) fibers [0088].
With respect to claim 8, Holmes teaches the textile can comprise a thermoplastic polyurethane (TPU), a polyamide, a polyolefin, or a mixture thereof [0089, 0090].  
The examiner takes official notice that it is old and conventional in the footwear art for textiles to include natural or synthetic fibers or yarns and the synthetic yarns comprise a thermoplastic polyurethane (TPU), a polyamide, a polyolefin, or a mixture thereof, and taught by Holmes.  Holmes teaches the textile construction as: knitted, woven and/or non-woven [0088], each of which can use yarns.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the textile of the article of apparel as taught above synthetic yarns as claimed, to provide a lightweight and flexible footwear upper.  
With respect to claim 9, Holmes teaches at least one surface of the first molded component is textured.  Holmes teaches the first component connection surface may comprise a foamed or expanded material formed from randomly arranged polymeric particles [0068, 0069], which would prima facie obviously result in a textured surface.
Holmes does not discuss the bond strength of the bond between the first molded component and the second component exhibiting an increase as compared to the same bond made without the texture.  However, the Examiner asserts it would have been well known to a person of ordinary skill in the art prior to the time of filing that a very smooth bonding surface tends to have poor adhesion compared to a textured or roughened bonding surface, as surface treatment methods commonly employ roughened surfaces to improve bond strength.  The DIN ISO 6133 bond strength test that Holmes teaches [0100] would be able to perform surface comparative bond strength testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742